Opinion issued August 29, 2002









In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00031-CR



DERRICK PETERS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 01CR1553



MEMORANDUM OPINION

	Appellant, Derrick Peters, pleaded guilty to felony evading arrest or detention. 
The indictment contained six enhancement paragraphs alleging prior convictions,
including a prior conviction for evading arrest or detention.  The trial court sentenced
appellant to two years in a state jail.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and stating
why there are no arguable grounds of error on appeal.  See Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  Appellant's motion for an extension to file
a pro se response was granted.  More than 45 days have passed, and appellant has not
filed his brief.
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.  We affirm the trial court's judgment.
 We also grant counsel's motion to withdraw.  See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  We note that counsel still
has a duty to inform appellant of the result of this appeal and also to inform appellant
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Justices Taft, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.4.